EXAMINER'S AMENDMENT
Full faith and credit has been given to the searches and actions of previous examiners.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alec Larsen on 10/15/21.

The application has been amended as follows: 

In Claim 1, page 2 of 14, last clause, will be amended as follows:
	for each physiological variable, forming a plurality of ratios of deviations (RoDs) for each set of standard deviation and RMSSD using the standard deviations and the RMSSDs, each RoD being a ratio of an RMSSD to a standard deviation;

The last clause of Claim 1, page 3 of 14, will be amended as follows:	
	automatically modifying operations of the healthcare software program including modifying a treatment plan, procedure or intervention for the patient based on the and modifying a frequency or sensitivity of measuring the physiological variables for the patient.

Claim 10 will be amended as follows:
10. The media of claim 1, wherein the operations

In Claim 13, page 5 of 14, last clause, will be amended as follows:
	for each physiological variable, forming a plurality of ratios of deviations (RoDs) for each set of standard deviation and RMSSD using the standard deviations and the RMSSDs, each RoD being a ratio of an RMSSD to a standard deviation;

The last clause of Claim 13, page 6 of 14, will be amended as follows:	
	automatically modifying operations of the healthcare software program including modifying a treatment plan, procedure or intervention for the patient based on the likelihood of deterioration, and modifying a frequency or sensitivity of measuring the physiological variables for the patient.


19. The system of claim 13, wherein the method

	In Claim 20, page 7 of 14, line 12 of the claim, will be amended as follows:
RoD being a ratio of an RMSSD to the first standard deviation;
	In Claim 20, page 8 of 14, line 2, will be amended as follows:
second RMSSD to the second standard deviation;

The last clause of Claim 20, page 8 of 14, will be replaced in its entirety with:	
	automatically modifying operations of the healthcare software program including modifying a treatment plan, procedure or intervention for the patient based on the likelihood of deterioration, and modifying a frequency or sensitivity of measuring the physiological variables for the patient.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not reasonably teach, suggest or render obvious, either alone or in combination, claims 1, 13 and 20 as presented above, each taken as a whole. The closest prior is US 20110270095 to Bukhman, yet it fails to teach determining a likelihood of deterioration within a future time interval based on detecting a Hopf bifurcation from the plurality of RoDs, each ROD being a ratio of an RMSSD to a standard deviation for each physiological variable and respective time series, and modifying a frequency or sensitivity of measuring the physiological variables based on the likelihood of deterioration. 
In terms of the 101 rejections, which were the only pending rejections in the previous Non Final Action of 6/28/21, the last clause of the claim integrates the mathematical aspects of the claim into a practical application, as the instructions modify both the measurements from and the treatment of the patient. Independent claims 1, 13, and 20 are inventive and are integrated into a practical application, thus are eligible. It is also noted here that, in the computerized method claim 20, the detection of the Hopf bifurcation is constructed as a computer instruction that is part of the determining instruction, and not as a contingent limitation.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179. The examiner can normally be reached M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792